Citation Nr: 1201345	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected right hand scars prior to October 22, 2008, and higher than 20 percent from October 23, 2008 forward.  

3.  Entitlement to an initial compensable disability rating for service-connected right hand scars prior to October 23, 2008, and a disability rating higher than 20 percent from October 23, 2008 forward.  

4.  Entitlement to an initial disability rating higher than 10 percent for limitation of motion of the left knee due to service-connected left knee status post arthroscopy and medial meniscus tear.  

5.  Entitlement to an initial disability rating higher than 10 percent for instability of the left knee due to service-connected left knee status post arthroscopy.  

6.  Entitlement to an initial disability rating higher than 10 percent for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia and Schatzki's ring.  

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracic strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims are currently under the jurisdiction of the RO in Des Moines, Iowa.  

The Veteran provided testimony at a hearing conducted before RO personnel at the RO in April 2008.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  During the course of the Veteran's claim and appeal his right ear hearing has not resulted in puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz greater than 10, 15, 15, 25, and 25 decibels, respectively, or a speech recognition score less than 100 percent using the Maryland CNC Test.  

2.  For the period prior to October 22, 2008, the Veteran's scars of the right hand encompassed an area or areas less than 39 square cm, were not unstable, were not painful on examination, and did not result in functional impairment.  

3.  For the period from October 23, 2008, forward, the Veteran's three or four scars of the right hand encompassed an area or areas less than 39 square cm, were painful, but were not unstable, and did not result in functional impairment.

4.  For the entire period on appeal, service-connected left knee status post arthroscopy and medial meniscus tear has not resulted in more than slight recurrent subluxation or instability.  

5.  For the entire period on appeal, service-connected left knee status post arthroscopy has not been shown to be manifested by left knee flexion limited to 30 degrees or less or extension limited to zero degrees or more.  

6.  For the entire period on appeal service-connected GERD with hiatal hernia and Schatzki's ring has not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis or regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

7.  For the entire period on appeal, service-connected thoracic strain has not manifests as forward flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; any incapacitating episodes due to intervertebral disc syndrome, or any neurologic manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  The criteria for an initial disability rating higher than of 10 percent for right hand scars for the period prior to October 22, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008).

3.  The criteria for an initial disability rating higher than 20 percent for right hand scars for the period from October 23, 2008, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2011).

4.  The criteria for initial disability rating higher than 10 percent for the service-connected left knee status post arthroscopy and medial meniscus tear (based on recurrent subluxation or instability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a Diagnostic Code 5257 (2011).  

5.  The criteria for an initial disability rating higher than 10 percent for the service-connected left knee status post arthroscopy (based on limitation of motion) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5024, 5260, 5261 (2011).  

6.  The criteria for initial disability rating higher than 10 percent for the service-connected GERD with hiatal hernia and Schatzki's ring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.114 Diagnostic Code 7346 (2011).

7.  The criteria for an initial evaluation in excess of 10 percent for thoracic strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case the Veteran filed his claim prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  This program was established to help Veterans develop evidence for VA disability compensation claims prior to their separation or retirement from active duty.  VCAA compliant notice was provided to the Veteran in May 2006, at the time that he prepared his application for VA disability benefits.  This notice informed the Veteran of the evidence needed to substantiate his claims and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.  Additional notice letters were sent in October 2007 and June 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service and VA treatment records.  Also of record are private treatment records submitted by the Veteran.  VA afforded the Veteran medical examinations in July 2006, October 2007, and November 2008.  The July 2006 examination, which was conducted prior to the Veteran's separation from active service, consisted of a separate audio examination and a separate general medical examination, the former providing information as to the state of his hearing and the latter providing information as to the other conditions listed on the title page of the instant document.  

The July 2006 audiology examiner stated that no medical records were reviewed and the July 2006 general medical examiner did not mention any medical records.  Both however did obtain relevant medical history from the Veteran.  Each claimed disability on appeal was described in sufficient detail.  The examiners did not provide any etiological opinions.  Rather, the examination report consists of medical history, the Veteran's subjective reports of symptoms, physical examination results, and diagnoses.  To the extent that service connection was granted, the lack of an etiology opinion or review of the medical records, which could technically render the July examination inadequate, does not matter.  

The October 2007 examination addressed all disabilities currently on appeal other than hearing loss.  The November 2008 examination also consisted of an audiology examination by one examiner and other relevant examinations by another examiner.  Both examiners did consider the Veteran's past medical history as documented in treatment records and did review the claims file.  All examiners provided sufficient detail as to the disabilities that were the subject of the examination.  All examiners also provided sufficient analysis and rationale for the conclusions reached, as appropriate.  For these reasons the October 2007 and November 2008 examinations were adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection - right ear hearing loss

The Veteran claims that he has right ear hearing loss as a result of active military service.  Specifically, he testified in April 2008 that he started to notice hearing loss in about 1997.  See page two of hearing transcript (transcript).  He added that he had been diagnosed in service with "'shooter's ear'" while in the military, pertaining to his left ear.  He essentially contends that he was exposed to the "range a lot and fired weapons."  Id.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385  (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Included in the service treatment records are results of audiometric testing from August 1986, July 2008, September 1988, August 1989, December 1991, November 1993, January 2001, August 2002, December 2002, February 2005, and December 2005.  None of these results show that the Veteran had puretone thresholds at the frequencies of interest that would establish that he had a hearing loss disability as defined in 38 C.F.R. § 3.385.  The last report, from December, documents puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz of 15, 10, 20, 15, and 20 dB respectively.  None of these examinations included word recognition testing, so in that sense they are not dispositive; however none of the results are favorable to the Veteran's claim.  

In a July 2004 reports of medical history, the Veteran indicated that he did not then have nor had ever had hearing loss.  In a June 2006 report of medical history, the indicated that he either then had or had previously had hearing loss.  Hearing loss, however, was not diagnosed in the course of the Veteran's Medical Screening for Separation in July 2006.  

In July 2006, prior to separation from active service, the Veteran underwent a VA audiology compensation and pension (C&P) examination.  He reported having in-service jobs including aircraft firefighter and military police.  He added he used hearing protection while in the military, and noted he was right-handed shooter with handheld weapons.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz of 10, 15, 15, 10, and 20 dB respectively.  Right ear speech recognition using the Maryland CNC Test was 100 percent.  Diagnosis was mild sensorineural hearing loss of the left ear; there was no diagnosed right ear hearing loss.  This is evidence against the Veteran's claim because it shows that he did not have a right ear hearing loss disability as defined at 38 C.F.R. § 3.385.  

An August 2006 private medical record includes a diagnosis of left ear moderate hearing loss.  This evidence includes audiometeric testing that does not show a right ear hearing loss as defined at 38 C.F.R. § 3.385.

The Veteran was also afforded a VA audio examination in November 2008.  Review of the examination report shows that the Veteran's claims folder was reviewed by the examiner.  The examiner commented on several in-service audiogram findings, though these primarily concerned the Veteran's left ear.  The Veteran again gave a history of military noise exposure, which included spotting aircraft on flight decks from 1987 to 1995.  Monthly range fire was also reported.  Right ear speech recognition score using the Maryland CNC Test was 100 percent.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz of 10, 15, 15, 25, and 25 dB, respectively.  The examiner noted that audiometry confirmed right ear hearing was within normal limits.  This examination report is evidence against the Veteran's claim because it shows that he did not have a right ear hearing loss disability as defined at 38 C.F.R. § 3.385.  

Post-service treatment records include no reports that the Veteran had right ear hearing loss.  

Although the Veteran has stated that he has a right ear hearing loss, whether he has a right ear hearing loss disability, as defined by VA regulation, is not a fact that can be determined by noting subjective symptoms alone because a hearing loss disability is defined in terms of objective test results.  The Veteran has provided no evidence showing that he has a right ear hearing loss disability under VA regulations.  His statements are therefore afforded little probative weight.  

As indicated above, all objective evidence of record documents that the Veteran has not had a right ear hearing loss disability, for VA purposes, at any time since he filed his claim for compensation benefits.  Only his assertions support his claim.  As such, the Board finds the preponderance of evidence is against granting service connection for right ear hearing loss and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Disabilty rating issues

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.


IIIA.  Right Hand Scars

The Veteran contends that a higher initial disability rating in excess of 10 percent should be assigned for his service-connected right hand scars.  In his  January 2007 notice of disagreement, he complained of numbness and tingling in his fingers due to his right hand lacerations and that the scars are painful, especially with carrying of lifting objects with his right hand.  

Service connection was established for scars of the right hand in the December 2006 rating decision on appeal and a noncompensable disability rating was assigned.  In a December 2008 rating decision, the RO changed the rating to 10 percent effective October 1, 2006 and 20 percent effective October 23, 2008.  

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Both under the revised and unrevised versions, Diagnostic Code 7800 provided for ratings for scars of the head, face, or neck, and therefore are not applicable to the Veteran's scars of the right hand.  

Definitions of unstable, deep, and superficial scars did not change with the 2008 revision.  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801 Note (2) (2011).  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7802 Note (1) (2011).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 Note (1) (2011).  

Under the unrevised version of Diagnostic Code 7801 scars of other than the head, face, or neck that are deep or that cause limited motion were rated 10 percent disabling if involving an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent disabling if involving an area or areas exceeding 12 square inches (77 sq. cm.); 30 percent disabling if involving an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent disabling if involving an area or areas exceeding 144 square inches (929 sq.cm.).  Note (a) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

Under the unrevised version of Diagnostic Code 7802, superficial scars of other than the head, face or neck, which did not cause limited motion, and which covered an area or areas of 929 square centimeters (sq. cm.) or greater were assigned a 10 percent disability rating.  

Effective October 23, 2008, deep nonlinear scars of other than the head, face, or neck are rated 10 percent disabling if involving an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); 20 percent disabling if involving an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (456 sq. cm.); 30 percent disabling if involving an area or areas at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and 40 percent disabling if involving an area or areas of 144 square inches (929 sq.cm.) or greater.  

The revision in 2008 added Note (2) to Diagnostic Code 7801, providing that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Prior to October 23, 2008, superficial unstable scars were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  Prior to October 23, 2008, superficial scars which were painful on examination were assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  

Effective October 23, 2008, Diagnostic Code 7803 was removed from the schedule and the criteria previously found under that code was incorporated into the revised Diagnostic Code 7804.

Effective October 23, 2008, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2009).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.  Id. at Note (3).  

Prior to October 23, 2008, the rater was directed to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2011)

The June 2006 examination report documents that the Veteran had 4 scars on the ventral surface of his right hand.  The examiner stated that 2 of the scars were elliptical in shape, well healed, and each measured 1.5 inches by 3 millimeters.  He described 2 other scars as linear and separated with one measuring 2 inches, the other 1.25 inches, and the width of 2 millimeters.  The examiner found that the Veteran's grip and pinch were excellent, the scars were superficial and not deep.  All were normal in color.  There was no ulceration, induration, dysfunction, or disfigurement.  The scars were not unstable, elevated, or depressed.  The Veteran reported that he had some transient numbness and tingling, rarely.  

The October 2007 examination report documents that he had right hand scars as the result of an in-service laceration of the palm.  He reported numbness around the area of the scars, with occasional pain on lifting.  He also complained of decreased grip strength since the incurrence of the injury.  He denied being treated for his right hand scars.  Examination showed no digit deformity, no gap between the thumb pad and tips of the fingers on attempted opposition of thumb to fingers, no gap between finger and proximal transverse crease of hand on maximal flexion of finger, no decreased strength for pushing, pulling, or twisting, and no decreased dexterity for twisting, probing, writing, touching, and expression.  Decreased sensation over the hand scars was present.  

Also included in the report is a physical description of the scars.  One was described as "cane-shaped," with the long end measuring 3.5 cm. and the curved end measuring 1.3 cm.  A mid-palm scar was 6 cm. in length.  The third scar, also cane-shaped, was noted to measure 3.8 cm. on the long end and 2 cm. on the curved end.  There was neither tenderness to palpation, adherence to the underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, nor ulceration or breakdown over the scar.  

During the November 2008 examination the Veteran reported that he had decreased strength and pain with forceful use of his right hand.  He also described pain along the area of the scar tissue.  Physical examination findings included that three scars were present, one was 1 cm. in width by 4.4 cm. in length, the second was 1.1 cm. width and 6 cm. in length, and the third was 1.1 cm. in width and and 3.9 cm. in length.  None were tender to palpation.  All three showed adherence to underlying tissue.  None resulted in limitation of motion or loss of function, underlying scar tissue damage, or ulceration or breakdown over the scar.  Right hand examination showed good strength and range of motion of the digits, except for the fifth finger from separate trauma.  

All evidence of record shows that the Veteran's right hand scars have never encompassed an area or area involving 39 square cm. or greater.  Disability due to his scars therefore does not approximate the criteria for a compensable rating under either version of Diagnostic Code 7801 or 7802 for any period of time on appeal.  His scars have never been found to be unstable so disability due to the scars does not approximate a criteria for a compensable rating under Diagnostic Code 7803 for any period of time on appeal.  

As to Diagnostic Code 7804, the Veteran has never been found to have painful scars on examination.  Prior to the revision to the rating criteria this was a requirement for a rating under Diagnostic Code 7804.  Additionally, that version did not provide for ratings for multiple scars.  Either of the reasons compels the Board to determine that the Veteran's scars did not approximate a rating higher than the 10 percent assigned under Diagnostic Code 7804 prior to prior to the effective date of the change in the rating criteria, October 23, 2008.  As he has no more than four painful scars of his right hand, the disability does not approximate the criteria for a rating higher than 20 percent from October 23, 2008 forward.  

Under Diagnostic Code 7805, a scar may be rated on limitation of function of the affected part, namely, the right hand or affected finger.  On VA hand, thumb, and fingers examination in October 2007 the Veteran did complain of decreased grip strength.  Examination showed no digit deformity, no gap between the thumb pad and tips of the fingers on attempted opposition of thumb to fingers, no gap between finger and proximal transverse crease of hand on maximal flexion of finger, no decreased strength for pushing, pulling, or twisting, and no decreased dexterity for twisting, probing, writing, touching, and expression.  He has reported pain on carrying objects at time but that fact alone is not evidence of functional impairment due to the scars; there is no evidence that he cannot carry items.  The Board finds the preponderance of the evidence to show that his scars have not approximated a rating under Diagnostic Code 7805 for any time on appeal.  

Nor is referral for extraschedular consideration warranted as to this issue.  The schedular criteria addresses all of his reported symptoms, although it does not specifically address his reported numbness and tingling.  However, Diagnostic Code 7805 does provide for ratings for any other limitation of function and thus encompasses any limitation of function due to the reported numbness and tingling.  There is no evidence that the reported numbness and tingling results in limitation of function.  As to the level of disability, the Veteran's level of disability is addressed by the schedular criteria and those criteria provide for higher ratings for levels of disability greater than that shown to exist in this case.  For these reasons the Board declines to remand this matter for referral for extraschedular consideration.  

For the reasons just discussed, the Board finds that the preponderance of evidence of shows that the Veteran's right hand scars did not approximate the schedular criteria for a rating higher than 10 percent for any period of time prior to October 23, 2008,or a rating higher than 20 percent for any period of time after October 23, 2008.  Hence, his appeal as to the rating assigned for scars of his right hand must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.B.  Musculo-skeletal disabilities

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Degenerative and traumatic arthritis are rated on the basis of limitation of motion as per the diagnostic codes for the specific joint.  38 C.F.R. § 4.71a , Diagnostic Codes 5003 and 5010.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  


III.B.1  Left knee disability

In a December 2006 rating decision, the RO granted service connection for left knee status post arthroscopy and medial meniscus tear [based on slight recurrent subluxation or lateral instability) and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective on October 1, 2006.  Service connection was also granted at that time for left knee status post arthroscopy, rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective from October 1, 2006.  Both of these initially-rated claims were perfected for appeal in a timely manner by the Veteran.  

Knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is slight disability, 20 percent where there is moderate instability, and 30 percent where there is severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ankylosis, i.e., the fixation of the left knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262 in the absence of service-connected tibia and fibula impairment.  

Diagnostic Code 5024, tenosynovitis, shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Limitation of motion of the knee is addressed under Diagnostic Codes 5260 and5261.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.

During the June 2006 examination, the Veteran reported that he suffered a medial meniscus posterior horn injury that worsened during service and that although it had improved he still had pain two or three times per week depending on his activity and the weather.  He reported that he is able to tolerate a run of 1 to 2 miles two or three times per week.  

The examiner stated that the Veteran had deep knee bends repeated 5 times from 0 to 140 degrees with pain increasing during the repetitions but that he had no weakness, lack of coordination, or decrease in range of motion.  The examiner also stated that valgus stress test was positive, and Apley was positive with lateral.  Anterior and  posterior drawer test was negative as was patellar grind and tracking.  He stated that there appeared to be slight laxity medially.  The examiner also stated that active and passive range of motion was form 0 to 140 degrees.  

An April 2007 VA outpatient new patient consult report shows that joint examination was within normal limits.  

Examination of the Veteran's left knee in October 2007 active flexion motion to 110 degrees, and passive flexion to 125 degrees.  Flexion was to 105 degrees on repetitive use testing.  Extension was to zero degrees, with no loss of motion on repetitive use testing.  Neither flexion nor extension elicited pain.  Normal weight bearing gait was indicated.  The Veteran complained of instability and locking, as well as constant mild aching pain.  He denied episodes of dislocation or subluxation.  Diagnosis was status post left knee meniscectomy, which caused decreased mobility and pain.  X-ray examination was normal.  

In November 2008 he underwent another examination of his left knee.  The Veteran reported intermittent left knee pain, about once a week.  A recent right knee injury he added was making his left knee sore due to favoring the right knee.  He added his left knee locked about once a month, and that range of motion was "'fairly good.'"  He denied giving way, instability, stiffness, and weakness.  He did complain of pain and locking episodes occurring about three times a month.  He also denied swelling.  Examination of the left knee revealed no evidence of abnormal weight bearing.  Range of motion was measured as extension to zero degrees and flexion to 125 degrees, with negative DeLuca findings.  No joint ankylosis was shown.  The left knee was tender, but no instability was discerned; locking was observed.  Diagnosis was history of medial meniscus tear and repair, continued pain and locking.  The examiner also noted that September 2008 X-ray examination of the bilateral knees had shown Grade 2 osteoarthritic changes.  

In order to receive a rating higher than 10 percent for either left knee status post arthroscopy and medial meniscus tear or left knee status post arthroscopy the evidence must show more than slight recurrent subluxation or lateral instability (Diagnostic Code 5257), flexion limited to 30 degrees or less (Diagnostic Code 5260); or extension limited to 15 degrees or more (Diagnostic Code 5261).  

Concerning the service-connected left knee status post arthroscopy and medial meniscus tear, initially rated by the RO as 10 percent disabling from October 1, 2006, (see Diagnostic Code 5257), and as demonstrated by the above-discussion of the left knee-related clinical medical findings, at no time since the effective date has it been demonstrated that the disability picture more closely resembles one of moderate recurrent subluxation or lateral instability.  In pertinent part, the Veteran in October 2007 denied episodes of dislocation or subluxation.  Also, in the course of his November 2008 VA examination he, while supplying a history of left knee locking about once a month, denied giving way, instability, stiffness, and weakness.  Also, examination in November 2008 showed no instability.  

The preponderance of evidence also shows that the Veteran has never had limitation of flexion to less than 100 degrees or limitation of extension to greater than zero degrees, taking into account the factors explained in 38 C.F.R. § 4.40 and § 4.45.  evidence of record also does not serve to show that, at any time since October 1, 2006, flexion of the left knee has been limited to 30 degrees or that extension has been limited to 15 degrees.  

Indeed, given the findings of flexion limited to no less than 105 degrees in October 2007 and to 125 degrees in November 2008 and extension never limited to greater than 0 degrees, a rating higher than 10 percent is not approximated for any period of time on appeal.  

Hence, the 10 percent rating assigned based on limitation of flexion adequately compensates the Veteran for any pain, swelling or related functional loss.  

The Board has considered the Veteran's statements regarding his left knee, in particular his report in the January 2007 notice of disagreement that he has instability of the left knee, that it locks at times, gives way, and that he has painful motion, fatigue, incoordination and loss of range of motion.  Weighing his reports against the objective findings from the examinations, the Board finds the objective findings more probative because those were obtained from careful examination of the Veteran's left knee.  

Nor does the Board find that referral for extraschedular consideration is warranted with regard to his left knee disability.  His reported symptoms and the findings of record (i.e., instability, pain, limitation of motion, less movement than normal (analogous to locking), weakness, etc) are contemplated by the schedular criteria including the factors explained at 38 C.F.R. § 4.40 and § 4.45.  The schedule provides for higher ratings for levels of disability greater than that suffered by the Veteran.  For these reasons, the Board declines to remand the issue for referral for extraschedular consideration.  

Based on the above analysis, the Board finds that the Veteran's service connected left knee disability has not approximated the criteria for a rating higher than 10 percent for disability due to instability or a rating higher than 10 percent for painful motion for any period of time on appeal.  Nor has it approximated an additional rating for limitation of extension of his left knee for any period of time on appeal.  Hence, his appeal as to the ratings assigned for disability due to his service connected left knee condition must be denied.  There is no reasonable doubt to be  resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.B.2 Thoracic Strain

In his January 2007 notice of disagreement, the Veteran contended that his back disability should be rated higher or an additional rating should be assigned.  Specifically, he stated as follows:  

When the VA adjudicated my back, the rater placed two separate conditions together.  I sustained a severe accident/injury to my back in an automobile accident in 2002/2003 that is a matter of my SMR's (sic).  This is a separate condition and the injury and medical condition should be adjudicated seperateley (sic).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The evaluation of the same manifestation under different diagnoses is to be avoided.  Id.  As explained below, there is a general formula for rating disability of the spine.  Separate ratings can be assigned for separate manifestations, such as orthopedic and neurologic manifestations, but separate or additional ratings are not applicable based solely on different conditions, diagnoses, or injuries.  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a . Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a . 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating. Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  at Note (2); see also 38 C.F.R. § 4.71 , Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a  General Formula at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

During the June 2006 examination, the Veteran reported that he has pain in the mid thoracic region 5 days out of 7.  He reported that he is limited and dysfunction only in that he cannot lift over 50 pounds.  He also reported pain associated with weakness and lack of endurance in his back.  

Objective findings during the June 2006 examination included tenderness in the T5 area of the spine and the paraspinous muscles.  Range of motion of the thoracolumbar spine was as follows:  Forward flexion from 0 to 85 degrees, extension from 0 to 20 degrees, right lateral extension from 0 to 12 degrees, left lateral extension from 0 to 10 degrees, right lateral rotation was to 25 degrees with pain and left lateral rotation was from 0 to 30 degrees without pain.  The examiner stated that standing aggravated the condition.  He also stated as follows:  "The DeLuca repetitive activities, 0 degrees to 85 degrees, 5 times.  The pain goes from 2 to 4 but no change in range of motion, weakness, or coordination."

As to neurologic findings, the examiner reported only general findings, including that the gait, stance, and coordination were normal and that deep tendon reflexes were 3 plus at the knees and 1 plus at the ankles.  

Private chiropractic medical records, dated in 2006 and 2007, and concerning treatment afforded the Veteran for his back, includes a December 2006 initial evaluation report.  This report includes diagnoses of thoracic pain with associated thoracic segment dysfunction, complicated by degeneration at T4/T5.  Other records, dated in January and March 2007, note improvement as a result of the chiropractic treatment.  

Review of an October 2007 VA spine examination report shows that the Veteran incurred a thoracic spine injury in 2003, and continued to see a chiropractor (with good results) once a month for alignment.  He complained of worsening back pain over time, with similar intensity.  There was no history of numbness, paresthesias, or leg or foot weakness.  

Medical history included that there was no history of urinary incontinence, fecal incontinence, numbness, parethesias, leg or foot weakness, falls, or unsteadiness.  Nor was there a history of fatigue or decreased motion but there was a history of stiffness, weakness, spasms, and pain, with the pain location and distribution in the mid back.  The pain was listed in this history section as mild, constant, and with radiation into the left shoulder and neck.  He reported severe flare-ups that lasted for hours every two or three  months and were brought on by lifting.  

Examination of the Veteran's thoracic sacrospinalis showed no spasm, atrophy, or guarding.  Pain with motion and tenderness was present.  There was no muscle spasm.  Thoracolumbar flexion was to 80 degrees (active and passive), with pain beginning at 55 degrees on passive testing.  There was pain after repetitive use.  Extension was from zero to 20 degrees, both active and passively; there was pain on both motions.  Lateral flexion to the right was to 20 degrees, both on active and passive testing, with pain on both.  Lateral flexion to the left was to 25 degrees, both on active and passive testing, with pain on both.  Right and left lateral rotation testing both showed range of motion to 15 degrees (active and passive), with pain on both.  X-rays showed that, other than the presence of dextroscoliosis the thoracic spine was normal.  Musculoskeletal strain of the thoracolumbar spine was diagnosed.  Decreased mobility and pain were noted to affect the Veteran's occupational activities.  

Motor examination of the lower extremities revealed active movement against full resistance at the hips, knees, ankles, and great toe.  There was no abnormal muscle tone or muscle atrophy.  Reflex examination was normal for ankles, knees and for Babinski.  

The Veteran was also afforded a VA examination in November 2008.  Examination of the muscles of the Veteran's thoracic sacrospinalis showed no spasm, atrophy, or guarding.  Pain with motion and tenderness was present, only to the left not the right.  There was no muscle spasm.  Thoracolumbar spine ankylosis was not present.  Thoracolumbar forward flexion was to 90 degrees, without pain; extension was from zero to 35 degrees, described as pain free; right lateral flexion was to 30 degrees, without pain; left lateral flexion was to 25 degrees, with pain at the end of the range of motion; and bilateral flexion was to 20 degrees, pain on the left at the end range, not on the right.  The examiner commented that there was no assertion of a fractured vertebrae.  The supplied diagnosis was thoracic dysfunction with radiation to neck and resulting tension or muscular headaches.  The disorder was reported to have no effect on either the Veteran's usual occupation or usual daily activities.  

Upper and lower extremity sensory examination and motor examination was normal.  Detailed motor examination conducted in conjunction with the spine examination revealed active movement against full resistance for all upper and lower extremities.  Muscle tone was normal and there was no atrophy.  Detailed sensory examination revealed normal findings as to vibration, pain (pinprick), light touch, and position sense for both upper and lower extremities.  There were no findings of abnormal sensation.  Detailed reflex examination revealed normal reflexes for all upper and lower extremities.

VA outpatient treatment records from July to September 2008 document that the Veteran had symptoms of lumbar radiculopathy.  He reported in July 2008 that he had strained his lower back that weekend while digging hole in his back yard.  Following nerve conduction study, the Veteran was diagnosed with lumbosacral radiculopathy involving the right L5 and S1 root.  

The fact that the Veteran had radiculopathy involving L5 and S1 in 2008 does not give rise to a higher or separate rating for his service connected thoracic strain.  Clear from the records, this was due to a post service injury in July of that year.  Service connection has not been established for injury or disease of the lumbar spine at L5 to S1.  Hence, these symptoms due to that post-service injury do not mean that a separate or additional rating can be assigned for his service-connected thoracic spine disability.  

After considering all of the evidence of record, the Board finds that disability due to the Veteran's service-connected thoracic strain has not approximated the criteria for a rating higher than the 10 percent already assigned, or for an additional rating, for any period of time on appeal.  

The greatest limitation of forward flexion shown in the record is 0 to 80 degrees in the October 2007 examination.  Pain occurred at 55 degrees but the examiner indicated that the Veteran had loss of motion during repetitive use and that the resulting motion was from 0 to 65 degrees of forward flexion, with the reduction in motion due to pain.  This does not approximate the criteria for higher than a 10 percent rating under the General Formula because the General Formula specifies that for forward flexion greater than 60 degrees but not greater than 85 degrees a 10 percent rating is assigned and that a 20 percent rating is assigned for forward flexion limited to between 30 and 60 degrees.  

Nor is a higher rating approximated for the combined range of motion of the thoracolumbar spine as shown in that October 2007 examination report.  The examiner indicated that although the Veteran had pain on extension and lateral movements, there was no additional loss of motion in those movements after repetitive use.  Sum of his thoracolumbar motion, even considering the 65 degrees of forward flexion was 160 degrees, which his greater than the 120 degrees necessary for a 20 percent rating under the General Formula.  No other findings show greater limitation of motion. 

The Veteran's thoracic strain has never been found to result in muscle spasm or guarding sever enough to result in an abnormal gait or spinal contour.  

Nor does his thoracic strain approximate the criteria for any separate neurologic rating because all sensory, motor, and reflex examinations have been normal and he has not been found to have any neurologic symptoms related to his service-connected thoracic strain.  

Review of the claims file also fails to reveal medical evidence of prescribed bed rest by a physician, particularly adhering to the requirements set out in Note (1) to Diagnostic Code 5243.  In any event, there is no evidence that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome for which bed rest had been prescribed by a physician.  As such, his service-connected thoracic strain does not approximate a rating based on incapacitating episodes due to intervertebral disc syndrome.  

The Board has considered the Veteran's assertions that a higher rating or multiple ratings are warranted for his service-connected thoracic strain but assigns more weight to the objective findings because those findings more fully address the relevant rating criteria.  

Nor is referral for extraschedular consideration warranted for his thoracic strain disability.  His reports and the findings show that he has limitation of motion and pain associated with his thoracic strain.  Those symptoms are addressed in the General Formula along with 38 C.F.R. § 4.40, 4.45, and 4.59.  The degree of disability suffered by the Veteran due to his thoracic strain is also contemplated by the schedular criteria because not only does the rating assigned encompass his level of disability but the schedule provides for higher ratings for degrees of disability greater than what the Veteran has.  Therefore, the Board declines to remand this issue for referral for extraschedular consideration.  

In summary, the preponderance of the evidence shows that the Veteran's service-connected thoracic strain has not approximated the criteria for a rating higher than 10 percent for any period of time on appeal or for a separate rating.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.C.  GERD with Hiatal Hernia and Schatzki's Ring

In the  January 2007 notice of disagreement, the Veteran contended that a higher rating should be assigned for his stomach condition, reporting that he met the criteria for a higher rating because he had acid reflux, regurgitation, arm/shoulder pain, and epigastric distress.  

In the December 2006 rating decision, the RO granted service connection for GERD with hiatal hernia and Schatzki's ring and assigned a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346, effective October 1, 2006.  

The Board finds no more appropriate criteria to rate this disability.  Under that Diagnostic Code 7346 a 10 percent rating for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  Id.

During the June 2006 examination, the Veteran reported that he occasionally would wake up coughing due to reflux, about three to four times per year.  He also reported that he had occasional dysphagia with certain foods, did not know if he had Helicobacter pylori, and that there had been no bleeding.  

The report of a VA esophagus and hiatal hernia examination, dated in October 2007, documents the Veteran's reported history of prolonged reflux problems as well as the incurrence of a hiatal hernia.  He noted that he self treated with Prilosec, and that his condition was stable.  The Veteran denied having nausea and vomiting associated with esophageal disease.  He did note a history of dysphagia.  He described esophageal distress occurring less than once a week accompanied by substernal pain.  He added that he had heartburn weekly.  The Veteran further provided a history of regurgitation occurring less than once a week.  He denied a history of both hematemesis or melena and esophageal dilation.  Examination revealed the Veteran's overall health to be good.  Anemia was not present.  There was no significant signs of significant weight loss or malnutrition.  GERD was diagnosed.  

During the November 2008 examination, the Veteran reported that he had reflux when laying down and sleeping, enough to awaken him when he aspirates into his lungs.  He described increased symptoms when eating acidy foods.  He denied weight loss, fever, and chills.  He added he had a good appetite, with no bloody stools or vomiting.  The Veteran denied abdominal pain.  He also denied a history of both nausea and vomiting associated with esophageal disease and denied a history of dysphagia.  He denied a history of esophageal distress, but did report a history of heartburn or pyrosis.  He denied a history of regurgitation, hematemesis or melena, and esophageal dilation.  Examination showed no signs of significant weight loss or malnutrition.  The Veteran's abdominal area was described as normal.  The supplied diagnosis was GERD.  The GERD was reported not to have effects on either the Veteran's occupation or usual daily activities.  

There is evidence that the Veteran has had dysphagia (yes in October 2007, no in November 2008), pyrosis (yes in October 2007 and November 2008), and regurgitation (yes in October 2007, no in November 2008) during the course of his claim and appeal.  He has also reported substernal pain.  However, the preponderance of evidence shows that his GERD with Hiatal Hernia and Schatzki's Ring does not result in considerable impairment of health.  

That his GERD with Hiatal Hernia and Schatzki's Ring does not result in considerable impairment of health is shown by the findings in the October 2007 and November 2008 examination reports that this condition has no significant effects on his usual occupation and no effects on his usual daily activities and the findings that his overall health was good.  Moreover, during the November 2007 the Veteran reported that he took Prilosec and that his condition was stable.  Also, in the course of the November 2008 VA examination he claimed to be taking Aciphex with good results.  The record also shows that the Veteran had not reported material weight loss and anemia is clearly not present.  At no time during the course of this appeal has the Veteran's service-connected GERD with hiatal hernia and Schatzki's ring been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

His GERD with hiatal hernia and Schatzki's ring has two or more of the symptoms listed in the criteria for a 30 percent rating but shown by the preponderance of evidence to be of lesser severity than what is indicated for the 30 percent rating.  Hence, this condition approximates the criteria for a 10 percent rating but has not approximated the criteria for a higher schedular rating for any period of time on appeal.  

Nor does this disability warrant a remand for referral for extraschedular consideration.  All of his reported symptoms are listed in the schedular criteria.  That criteria provides for ratings for a level of disability greater than what the evidence shows is suffered by the Veteran.  The Board therefore declines to remand this matter for referral for extraschedular consideration.  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning a rating higher than the 10 percent already assigned, for any period of time on appeal, for disability due to GERD with hiatal hernia and Schatzki's ring.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)


ORDER 

Service connection for right ear hearing loss is denied.  

An initial disability rating higher than 10 percent for scars of the right hand for the period prior to October 22, 2008, and higher than 20 percent for the period from October 23, 2008 forward is denied.

An initial disability rating higher than 10 percent for instability or subluxation due to left knee status post arthroscopy and medial meniscus tear is denied for the entire period on appeal.

An initial disability rating higher than 10 percent for limitation of motion due to left knee status post arthroscopy is denied for the entire period on appeal.

An initial rating higher than 10 percent for GERD with hiatal hernia and Schatzki's ring is denied for the entire period on appeal.

An initial rating higher than 10 percent for thoracic strain is denied for the entire period on appeal.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


